UNCLASSlF|ED//FOR PUBL|C RELEASE

 

F".ED W[TH TH
 SE L`¢§_;E °FF!CER
UNITED STATES DISTRICT COURT DArs'_- ' /(
FOR THE DISTRICT OF COLUMBIA
ABDUL R.AHEEM GHULAM
RA_BBANI et al.,
Petitioners,  Civil Action No.: _ 05-1607 (RMU)
v.  Re Document No.: 182
BARACK OBAMA et aI. ,
Respondents.

MEMORANDUM OPINON

GRAN'HNG m PAR¥ ANI) DENY!NG m PART THE PET!T!ONER’S
MoTmN ma SuPPLEMENTAL Dlscovi:nv

I. INTRODUCTION
'I`his case comes before the court on the motion of petitioner Abdul Raheem Ghulam
Rabbani (ISN 1460) for supplemental disc0very. The petitioner seeks the production of certain
materials pursuant to §§ I.D.1, l.E.1 and l.E.2 of the amended Case Management Order
("CMO"),' which govem the govermnent’s discovery obligations in these habeas proceedings.

For the reasons stated below, the court grants in part and denies in part these requests.

lI. THE CMO
By way of background, § I.D.l of the CMO requires the government to "disclose to the
petitioner all reasonably available evidence in its possession that tends materially to undermine

the information presented to support the govemment’s justification for detaining the petitioner."

' judge Hogan issued the Case Management Order on N0vember 6, 2008. On November l0, 2008,
this court issued a Supplemental Order Regarding Case Management. judge Hoga.n then issued
an Order amending the November 6, 2008 Case Management Order on December 16, 2008.
Finally, this court issued an Omnibus Order regarding the Case Management Order on Apri 1 23,
2009. The court refers to the integrated Case Management Order as the CMO.

 

UNCLASSlF|EDllFOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 

CMO § I.D.l. Section I.E.l requires the govemment, upon the petitioner’s request, to provide
three categories of information, provided the information is reasonably available. Id, § I.E.l;
Omnibus Order (Apr. 23, 2009) (reading the "reasonably available" requirement into § I.E.l).
These three categories of information are:

(1) any documents and objects in the govemment’s possession that the

govemment relies on to justify detention; (2) all statements, in whatever forrn,

made or adopted by the petitioner that the government relies on to justify
detention; and (3) information about the circumstances in which such statements

of the petitioner were made or adopted.

CMO § I.E.1.

Section I.E.2 of the CMO provides for the disclosure of materials upon a showing of
good cause by the petitioner. CMO § I.E.2. A request for documents under this provision must
be narrowly tailored, specify the discovery sought and explain why the request, if granted, would
likely produce evidence that demonstrates that the petitioner’s detention is unlawful. See id. If
the petitioner’s request satisfies these criteria, the govemment must offer specific facts
explaining how the request, if granted, would place an undue burden on the govemment. See id.;
Omnibus Order (Apr. 23, 2009).

The CMO defines “reasonably available evidence" as "evidence contained in any
information reviewed by attomeys preparing factual retums for all detainees; it is not limited to
evidence discovered by the attomeys preparing the factual return for the petitioner." CMO
§ I.D. 1. As this court has clariiied, "reasonably available evidence" also includes "inforrnation
compiled pursuant to Executive Order 13,492; detainees’ medical records; and information
within the possession or control of the director of the Joint intelligence Group of the Joint Task

Force-Guantanamo." Omnibus Order (Apr. 23, 2009); see also In re Guantanamo Bay Detainee

Litig., No. 08-0442 (D.D.C. June 10, 2009) Order) (denyin the govemment’s motion to

 

UNCLASSlFlED//FOR PUBLlC RELEASE

UNCLASS|F|ED/IFOR PUBLlC RELEASE

 

reconsider numerous orders holding that materials assembled as part of Executive Order l3,492
are "reasonably available"). With these standards in mind, the court turns to the petitioner’s

motion.

nr. ANALYsrs
A. All Forms of Statements Made by the Petitioner on Which the Govcrnment Relies

The petitioner requests the production of "all audio or video tapes, transcripts,
contemporaneous notes, reports of interrogation, or other records of statements made by
Petitioner" on which the govemment relies to justify detention. See Petr’s Mot. at 3-4. He
contends that to date, the govemment has produced only a few selected third-party interrogation
summaries reflecting such statements. Id. at 4; Petr’s Reply at l-2. The petitioner argues that
§ l.E.l of the CMO demands the production of all records of statements made by the petitioner
on which the govemment relies. Petr’s Mot. at 5-7; Petr’s Reply at 2-3. The govemment
responds that § I.E.l requires the govemment to produce only those versions of a statement upon
which it intends to rely. Govt’s Opp’n at 14.

Yet as the govemment acknowledges in its opposition, this court and others have already
observed that the plain language of § I.E.I(Z) requires the production of all transcripts,
translations and all video and audio recordings of statements made by the petitioners on which
the govemment relies. Tumani v. Obama, No. 05-0526 (June 2, 2009) (Mem. Op.) at 9-10;
Hatim v. Obama, No. 05-1429 (Feb. 17, 2009) (Mem. Order) at 2-3; see also Anam v. Obama,
2009 WL l322637, at "‘l (D.D.C. May ll, 2009) (directing the govemment to disclose "aII
forms of the statements made or adopted by the petitioner that the government relies on to justify

detention" including any audio or video recordings, transcripts, translations, and

3

UNCLASSIF|ED//FOR PUBL|C RELEASE

uNc'LAsslr=iEo//Foa Puauc RELEASE

 

contemporaneous notes or records); Ghanem v. Obama, 598 F. Supp. 2d 4l, 43 (D.D.C. 2009)
(ordering the govemment to produce all reasonably available forms of the statements on which
the govemment relies); Zaid v. Bush, 596 F. Supp. 2d ll, 12 (D.D.C. 2009) (observing that "[a]s
written, section I.E. 1 (2) requires that if respondents rely on one of the petitioner’s statements to
justify detention, then they must produce all forms of that statement"). Accordingly, the
govemment shall produce all forms of any statements made by the petitioners, including any
records, transcripts, translations and contemporaneous notes or records, on which it relies and
that are reasonably available.z

B. Information About the Circumstances Under Which the Statements
of the Petitioner Were Made or Adopted

The petitioner requests the production of the following materials: unredacted
interrogation plans for the petitioner from 2002 to the present; interrogation plan forrr1s, logs or
similar records of interrogation sessions from 2002 to the present; documents describing or
reporting on any actions to prepare or "soften up" the petitioner for interrogation and the
"References" used for authorized interrogation techniques.3 Petr’s Mot. at 10-11. 'l`he petitioner
contends that these materials constitute "circumstances" evidence that must be produced
pursuant to § I.E.1(3) of the CMO. Id. at 7~1l; Petr’s Reply at 3-9. The petitioner asserts that

other than one heavily redacted interrogation plan, which does not cover all the interrogations

The court’s conclusion is not intended to affect the compromise reached by the parties, reflected
in the Joint Status Report submitted on June l 1, 2009, regarding materials in the possession of
the director of the Joint lntelligence Group of the Joint Task Force-Guantanamo. See Joint Status
Report at 2.

The request for "References” refers to § 24 of the interrogation report produced by the
govemment, which bears the heading “References Used for Authorized interrogation
Techniques." This section lists a number of documents, such as a "Memorandum from the
Secretary of Defense to the Commander, US Southem Command Dated: 16 April 2003," which
the petitioner contends outlined and defined the interrogation techniques authorized for use on
the petitioner. Petr’s Mot., Ex. l at 7; Petr’s Reply at 8.

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

relied on by the govemment, one interrogation plan form and certain FD-302 reports, the
govemment has produced no "circumstances" evidence. Petr’s Reply at 4.

The govemment responds that it has already produced all reasonably available
"circumstances" evidence. Govt’s Opp’n at 15-17. lt contends that the petitioner is not entitled
to the redacted portion of the one interrogation plan that was produced because that portion
consists of "purely intemal administrative inforrnation, pertains to other individuals, or is source-
identifying, and does not support a determination that petitioners are not enemy combatants.” Id.
at 15-l6. The govemment further contends that "Reference” materials relied on for authorized
interrogation techniques do not fall within the scope of § I.E.l. Id. at 17.

~As previously discussed, § I.E.l of the CMO requires the production of "information
about the circumstances in which . . . statements of the petitioner [on which the govemment
relies] were made or adopted." CMO § I.E.l(3). Evidence that such a statement was elicited
under conditions of torture or coercion constitutes "circumstances" evidence that must be
produced under § I.E.l. See Anam v. Obama, 2009 WL 1322637, at *l (D.D.C. May ll, 2009)
(ordering the govemment to disclose all information about the circumstances surrounding the
taking of the statements made "including but not limited to any evidence of coercive techniques
used during any interrogation or any inducements or promises made"); Abdah v. Obama, No. 04-
1254 (D.D.C. Apr. 8, 2009) (Order) at 7 (holding that § I.E.l(3) "surely includes evidence of
coercion or duress before or during the time that the statement was made"); Ghanem v. Obama,
No. 05-1638 (D.D.C. Feb. 6, 2009) (Order) at l (ordering the govemment to produce "any
interrogation logs, interrogation plans or program's, or documents describing interrogation times,
dates, durations, physical oonditions, techniques used to induce information . . . interrogation

pattems, or identifying persons monitoring or present for the interrogations”).

UNCLASSlF|ED//FOR PUBL|C RELEASE

 

UNCLASSlFlED//FOR PUBL|C RELEASE

 

The interrogation plan produced by the govemment, even in its heavily redacted fonn,
demonstrates that these documents contain a host of relevant infonnation regarding the
interrogation of the petitioner, including the language in which such interrogations took place,
their duration, the topics of information sought, the interrogator’s basic strategy and previous
approaches employed. See Petr’s Mot., Ex. 1 at l-7. The petitioner also notes, and the
government does not refute, that the one interrogation plan fonn produced to date "specifies the
interrogation techniques to be used . . . whether -vere offered . . . and whether the
interrogation techniques required approval above the authority of the signer." Petr’s Reply at 6.
These materials plainly fall within the ambit of § I.E.l(3). Accordingly, the court concludes that
for any statement made by the petitioner on which the govemment relies, § I.E. l (3) requires the
govemment to produce any interrogation plans, plan forrns, logs or similar records pertaining to
that statement, including records relating to efforts to "soften up” the petitioner prior to
interrogation. See Aba'ah v. 0bama, No. 04-1254 (D.D.C. Apr. 8, 2009) (Order) at 7 (ordering
the govemment to disclose “inforrnation about the time, duration, and physical conditions of the
interrogation, any physically or psychologically coercive techniques used before or during the
interrogation, any inducements or promises made before or during the interrogation, and copies
of any interrogation logs"). l

The court is also persuaded that the "References” for authorized interrogation techniques
requested by the petitioner may contain responsive "circumstances" evidence. The first
"Referencc” listed in the interrogation plan produced by the govemment refers to a
"Memorandum from the Secretary of Defense to the Commander, US Southem Command,"
dated April 16, 2003. Petr’s Mot., Ex. 1 at 7. The Arrned Services Committee report on detainee

abuse remarks that this memorandum authorized the use of 24 specific interrogation techniques,

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

UNCLASSlF|ED//FOR PUBL|C RELEASE

 

such as "dietary manipulation, environmental manipulation, and sleep adjustment." Petr’s
Reply, Ex. 1 (“Inquiry into the 'l`reatment of Detainees in U.S. Custody, Report of the Committee
on Anned Services, United States Senate") at xxii. Thus, it appears that the "References" listed
on the interrogation plan defined the interrogation techniques authorized for use on the petitioner
and to which he may have been subj ected. Id. To the extent that this infonnation pertains to
interrogation techniques to which the petitioner was subjected, this infonnation plainly falls
within the scope of § I.E. l. See Anam, 2009 WL l322637, at *l (ordering the production of
evidence of coercive techniques used on the petitioner). Accordingly, the govemment is
required to produce all such reasonably available materials.‘

The court, however, declines to order the production of all interrogation materials f`rom
2002 to the present under § I.E. l. Section I.E.l requires the production of "circurnstances"
evidence only for those statements made by the petitioner on which the govemment relies. CMO
§ I.E. l (3). interrogation plans unrelated to such statements do not fall within the scope of this
provision (though they may fall under other discovery provisions of the CMO). See id.

The court also declines the petitioner’s request for the production of unredacted versions
of interrogation plans. Although the petitioner notes that the govemment redacted a substantial
portion of the one interrogation plan it did produce, he offers nothing to refute the govemment’s
contention that these redacted sections reflect sensitive national security information and do not
contain responsive "circumstances" materials. See Petr’s Mot. at 8 & Ex. l; Petr’s Reply at 5-6.
Absent some specific basis for concluding that these redacted sections contain responsive

"circumstances" information or otherwise contain evidence that the petitioner’s detention is

The court will not address the petitioner’s request under § l.E.2 for "References" materials that
are not "reasonably available," as this argument was raised for the first time in the petitioner’s

reply, depriving the govemment an 0 rtuni to demonstrate undue burden. See Petr’s Reply
at 9.

   

UNCLASSlFlED//FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

unlawf`ul, the court will not order the production of unredacted versions of interrogation reports,
see CMO §§ 1.E.1 &1.1~:.2. l

The court, however, is troubled by the govemment’s representation that "the redactions in
question were made by the ClA and were based on a careful determination that counsel did not
have a need to know the redacted inforrnation." Govt’s Opp’n at 15-16. Nowhere in its
opposition papers does the govemment state that these redactions, made by CIA officials
employing a "need to lcnow" standard, were reviewed by govemment attorneys for
responsiveness under the CMO. See generally id. Rather, the govemment reasons that "there is
no infonnation in the redacted portion of the ‘lnterrogation Plan’ as produced that falls within
the requirements of Section I.E.l(3)" because "[i]f there was information . . . it would already
have been provided." Id. at 15. Given the dearth of "circumstances" evidence produced by the
govemment, this explanation provides little confidence to the court that the govemment is
fulfilling its disclosure obligations under the CMO.

Accordingly, for all interrogation plans, plan forms, logs, records and similar documents
that are produced in a redacted forrn, the govemment shall certify that a govemment attomey
with an understanding of the law and the facts pertaining to this case has reviewed the
unredacted documents and determined that no additional responsive materials are contained
therein. See Zuhair v. Bush, 2009 WL 1164553, at *2 (D.D.C. May l, 2009) (ordering the
govemment to certify that an appropriate individual has reviewed redacted materials and
detennined that no additional information must be disclosed). lf, after the production of these
materials and the govemment’s certification, the petitioner presents the court with a specihc,

non-conclusory basis for determining that these redacted sections contain responsive

8

UNCLASS|FlED//FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

inforrnation, the court will take appropriate action. At present, the court denies without prejudice

the petitioner’s request for unredacted versions of interrogation plans for the petitioner.
C. information Related to Abusive interrogations of the Petitioner

The petitioner contends that since his capture, he has been subjected to highly coercive
interrogations at various detention facilities in Afghanistan, Pakistan, Guantanamo Bay and
perhaps elsewhere. Petr’s Mot. at 13-14. "lhe abusive treatment identified by the petitioner
includes subjection to extended periods of complete darkness and isolation, deprivation of food
and sleep, exposure to extreme temperatures and physical abuse. Id. The petitioner maintains
that nearly the entire case against him is based on statements coerced from him through these
abusive interrogations Id. at 12. The petitioner requests the production of "all documents
sufficient to identify all locations where [the petitioner] was detained by the United States" and
"all documents related to interrogation(s) and treatment at each location." Id. These materials,
the petitioner argues, constitute materially exculpatory evidence tending to undermine the
govemment’s case against him and must be produced under § I.D.l. Id. at 18-19. The petitioner
also asserts that there is good cause for the production of these materials under § l.E.2 of the
CMO. .ld. at 19-20.

Although the govemment does not dispute that evidence of torture and coercion can fall
under § I.D.l, it maintains that the petitioner’s instant request should be denied. See Govt’s
Opp’n at 17-21. The govemment alleges that while detained at Bagram Air Force Base in June
2004, the petitioner recanted the inculpatory statements he had previously made while detained
in Pakistan or Afghanistan. Id. at 18. According to the governrnent, this disavowal was a "‘taint
removing event’ . . . negating any claim that he remained ‘scared’ enough to ‘make up’ stories

after that time." Id. The govemment argues that because it relies only on statements made after

9

UNCLASS|FIEDl/FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

this "taint removing event" at Bagraxn, evidence that the petitioner was tortured prior to his
detention at Bagram does not materially undermine its evidence against the petitioner and need
not be produced under § I.D. 1. Id. at 18-20. The govemment further contends that the
petitioner’s allegations regarding abusive treatment at Guantanamo Bay do not taint any
statements he made there, because the petitioner has not specified when these allegations
occurred and thus failed to connect this abuse to any specific interviews. Id. at 20.

Section I.D.l of the CMO requires the production of evidence tending to demonstrate the
unreliability of statements made by petitioner on which the govemment relies, including
evidence that such statements were the product of abuse, coercive treatment or torture. See
Halmandy v. Obama, 2009 WL 1177042, at *2 (D.D.C. May 4, 2009) (ordering the production
of evidence indicating that "a statement is unreliable because it is the product of abuse, torture,
or mental or physical incapacity" under § I.D.l); accord Aweda v. Bush, 585 F. Supp. 2d l0l,
104-05 (D.D.C. 2008) (holding that the govemment’s duty to disclose exculpatory evidence
includes evidence of abusive treatment or torture); Al-Adahi v. Gbama, 597 F. Supp. 2d 38, 43
(D.D.C. 2006) (observing that the tenn "exculpatory evidence" has been defined broadly to
include "any evidence of abusive treatment, torture, mental incapacity or physical incapacity
which could affect the credibility and/or reliability of evidence being offered”). Thus, the
govemment must produce any evidence that statements made by the petitioner on which the
govemment relies were the product of torture or coercion.

In defining the scope of this disclosure obligation, both parties resort to the jurisprudence
goveming the admissibility of a confession given alter a confession was obtained through
unlawful coercive means. See Fetr’s Mot. at 16-17; Govt’s Opp’n at 19-20; Petr’s Reply at 13~

14. The Supreme Court has held that a confession obtained after a coerced confession is

10

UNCLASS|F|ED//FOR PU BL|'C RELEASE

 

 

 

UNCLASS|F|ED//FOR PUBL|C RELEASE

 

admissible if the subsequent confession was given voluntarily. See Lyor_zs v. Oldahoma, 322 U.S.
596, 603 (1944). The court in ryans observed that

['I`]he fact that the earlier statement was obtained from the prisoner by coercion is

to be considered in appraising the character of the later confession. The effect of

earlier abuse may be so clear as to forbid any other inference than that it

dominated the mind of the accused to such an extent that the later confession is

involuntary If the relation between the earlier and later confession is not so

close that one must say the facts of one control the character of the other, the

inference is one for the triers of fact and their conclusion, in such an uncertain

situation, that the confession should be admitted as voluntary, cannot be a denial

of due process.

Id.

In assessing the voluntariness of the subsequent confession, "the time that passes between
confessions, the change in place of interrogations, and the change in identity of the interrogators
all bear on whether that coercion has carried over into the second confession." Uregon v. Elstad,
470 U.S. 298, 310 (l 985). The Supreme Court has held that even in situations in which days
pass between confessions, during which the suspect disavows his prior statement, the prior
coerced confession can still taint the subsequent confession. See Clewis v. Texas, 386 U.S. 707,
710-12 (l967). The defendant in Clewis was kept in custody for 38 hours, during which time he
had very little sleep, no contact with an attomey and was visited brietly»once or twice, at which
point he confessed. Id. at 709. Over the following four days, the defendant was subjected to
frequent interrogations and polygraph tests, during which he maintained his innocence until
again confessing. Id. at 709-l0. Although the defendant recanted the second confession, the
defendant again confessed during an interrogation held five days later. Id. at 71 0. The Supreme
Court detennined that the third confession could not be separated from the earlier, tainted

confessions because "[t]here is here no break in the stream of events from the time Sunday

moming when [the defendant] was taken to the police station to the time Tuesday moming some

ll

UNCLASSlF|ED//FOR PU BLlC RELEASE

 

UNCLASSIF|ED//FOR PUBL|C RELEASE

nine days later that he signed the statement in issue, sufficient to insulate the statement from the

effect of all that went before." Id.

Here, the petitioner asserts that after his capture, he was taken to the "Dark Prison,"’
where he was held for approximately seven months kept in the pitch darl2009 WL 1307954, at *7 (D.D.C. May 1 l, 2009). _

12

UNCLASSIFlED//FOR PUBL|C RELEASE

uhctAs'sii=leo//Foa Pual_ic RELEASE

Moreover, even if the petitioner’s disavowal at Bagrarn‘weakens the inference to be
drawn from evidence of prior coercion and torture, the govemment has hardly shown that the
disavowal was of such a nature as to render such evidence irnmaterial. See CMO § I.D.l.
Indeed, the Ly0ns Court observed that an earlier coerced statement "is to be considered in
appraising the character of the later confession" and that even when the relation between the two
confessions "is not so close," the effect of the prior statement "is one for the triers of fact."
Ly0ns, 322 U.S. at 603. Accordingly, the court concludes that evidence that coercion, abuse or
torture were used to obtain inculpatory statements from the defendant at any point during his
detention must be produced under § I.D.l of the CMO.°

D. Access to Khalid Shaykh Mohammad for Submission of Questioning

'I`he petitioner requests the opportunity to question detainee Khalid Shaykh Mohammad
("KSM") because the govemment relies in part on allegations that the petitioner worked for
KSM to justify his detention. Petr’s Mot. at 20. 'I`he petitioner reasons that "[i]f Respondents’
contentions regarding Petitioner were correct, then Respondents must have also questioned
[KSM] about [the petitioner]" and yet no statements by KSM have been produced. Id. The
petitioner argues that § l.E.2 entitles him to question KSM, either directly or through the
submission of written questions, "conceming the'role of Petitioner" because without such access,
he will be unable to challenge the government’s~allegations. Id. at 20-21.

The govemment vehemently opposes the petitioner’s request, Govt’s Opp’n at 21-24.

'l'he govemment contends that the petitioner’s request is not narrowly tailored because the

‘ petitioner has failed to list any of the information he would elicit from KSM beyond the broad

.6

request to question him conceming the petitioner’s "role.” ld. at 21 -22. The govemment also

Because the court concludes that these materials must be produced under § I.D.l. the court does
not address the petitioner’s arguments that “good cause” exists for the production of these
materials under § I.E.2.

13

UNCLASSlFlED//FOR PUBL|C RELEASE

 

UNCLASSlFlEDI/FOR PUBL|C RELEASE

argues that the petitioner’s request would impose an impermissible burden on the govemment,
Id. at 22. The govemment notes that KSM had previously been detained as part of a special CIA
program to detain and interrogate key terrorist leaders to obtain information to prevent future
terrorist attacks. Id. 'I`his prograni, the govemment contends, is vital to national security. Id.
The government argues that "[b]ecause of KSM’s involvement in the CIA program, it is likely
that he possesses, and will be able to transmit through any discovery responses, information that
is classified at higher security levels" and that "it is impossible to know what he may reveal in
his responses to interrogatories." Id. at 23. Thus, the govemment contends that any access to
KSM, even through written interrogatories, implicates vital national security concerns. Id.
'l`he petitioner has clearly articulated why the discovery sought could produce

exculpatory evidence. Many of the govemment’s allegations against the petitioner center on
work allegedly performed for KSM, See Govemment’s Narrative for Petr Mohammed Aliinad

Ghulam Rabbani (Oct. 21, 2008) 1l1[ 22-35. The govemment alleges that the petitioner’s work

for KSM involved

 

govemment itself acknowledges that the petitioner has also stated that his relationship to KSM

was_ and that any inculpatory statements he made were elicited

through torture or other coercion. See Govt’s Narrative for Petr Moharnmed Ahrnad Ghulam
Rabbani (Oct. 24, 2008) ("Am. Narrative")1l30 n.l. Accordingly, testimony from KSM

regarding the functions that the petitioner fulfilled while under his employ could prove to be

materially exculpatory.  

14

UNCLASSlF|ED//FOR PUBL|C RELEASE

UNCLASSlF|ED//FOR PUBL|C RELEASE

Yet in failing to specify the precise topics on which he intends to question KSM or to

submit a list of proposed interrogatories, the petitioner has failed to narrowly tailor his request.
Given the national security interests identified by the govemment, the court will not give the
petitioner rein to question KSM tethered only by the nebulous limitation that the questions
pertain to the "role" of the petitioner. v

Balancing the petitioner’s interest in obtaining potentially exculpatory information
against the national security interests implicated by the petitioner’s request, the court concludes
that the petitioner rnay submit a list of narrowly tailored interrogatories to be answered by KSM,
These interrogatories shall focus exclusively on the relationship between KSM and the petitioner
prior to their apprehension and the petitioner’s role, if any, in facilitating operations on behalf of
Al-Qaida. 'l`he interrogatories shall not delve into matters regarding KSM’s detention or
interrogation. The government shall have the opport\mity to redact KSM’s responses to the

extent necessary to prevent the release of information implicating national security concems.

IV. CONCLUSION
For the foregoing reasons, the court grants in part and denies in part the petitioners’
motion to compel. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 22nd day of July, 2009,

RICAR.DO M. URBINA
United States District Judge

15

UNCLASSlFlEDl/F'OR PUBL|C RELEASE